         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE


 ROBERT W. CLOUGH, II., individually              )
 and on behalf of a class of all persons and      )
 entities similarly situated,                     )                  Case No. 1:17-cv-00411-PB
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )
                                                  )
 REVENUE FRONTIER, LLC, SUPREME                   )
 DATA CONNECTIONS, LLC and                        )
 WILLIAM ADOMANIS,                                )

                Defendants.


                PLAINTIFF ROBERT W. CLOUGH, II’s MOTION FOR
             ATTORNEY’S FEES, EXPENSES AND AN INCENTIVE AWARD

       On March 20, 2020, this Court granted preliminary approval of the proposed settlement

and instructed counsel for Plaintiff Robert W. Clough, II (“Plaintiff”) to submit a motion for the

approval of attorneys’ fees and expenses by June 10, 2020. ECF. 127. As compensation for

over two years of contingent litigation, Plaintiff’s counsel requests an award of attorneys’ fees of

$700,000 (one-third of the $2,100,000 common fund) and $50,894.49 in expenses and submit

that the request is fair and reasonable. Class Counsel also petition the Court to award the Plaintiff

an incentive award of $25,000 to compensate him for his work on behalf of the class. Plaintiff

requests that ruling on this motion be deferred until the Court’s final approval hearing which is

set for September 9, 2020 at 2 p.m. to allow class members to be heard should they wish to do

so.
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 2 of 17



I.     BACKGROUND OF THE CASE AND WORK PERFORMED

       This case rests on alleged violations of the Telephone Consumer Protection Act (“TCPA”),

47 U.S.C. § 227, which prohibits, inter alia, initiating any telephone solicitation to a cell phone

using an ATDS or an artificial or prerecorded voice. See 47 U.S.C. § 227(b). The TCPA’s

prohibition against auto dialed calls applies to both voice calls and text messages. See Murphy v.

DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1305 (11th Cir. 2015) (citing In re Rules &

Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 ¶ 165

(2003)). The TCPA provides a private cause of action to persons who receive such calls or texts.

Id.

       On September 13, 2017, Plaintiff filed a lawsuit against Revenue Frontier and National

Tax Experts, LLC in the United States District Court for the District of New Hampshire, Case No.

1:17-cv-00411-PB. On December 1, 2017, Plaintiff filed a First Amended Class Action Complaint

dropping National Tax Experts, LLC as a defendant and adding U.E.G. Incorporated, Supreme

Data and Adomanis as defendants (Dkt. No. 18). 1 Plaintiff alleged that Defendants violated the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by causing unsolicited text

messages to be sent to the cellular telephone numbers of Plaintiff and others using an automatic

telephone dialing system. Plaintiff further alleged that Revenue Frontier is vicariously liable for

those text messages.

       On May 2, 2018, Revenue Frontier filed a cross-claim against Supreme Data and

Adomanis, and a counterclaim against Plaintiff (Dkt. No. 69). On June 22, 2018, Revenue Frontier

filed an Amended Counterclaim against Plaintiff (Dkt. No. 78). On September 26, 2018, the Court



1
  Plaintiff subsequently voluntarily dismissed U.E.G. Incorporated as a defendant without
prejudice due to an inability to serve process (Dkt. 74).



                                               -2-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 3 of 17



granted Plaintiff’s motion to dismiss Revenue Frontier’s counterclaim and dismissed said

counterclaim without prejudice (September 26, 2018 Minute Entry and Oral Order).

        On January 9, 2019, Plaintiff filed a Revised Second Amended Class Action Complaint

against Revenue Frontier, Supreme Data, and Adomanis (Dkt. No. 88). On March 5, 2019,

Plaintiff, on behalf of himself and the class he sought to represent and certify, demanded payment

from Revenue Frontier, Revenue Frontier’s insurance carrier (AXA Insurance Company), and W4

for the TCPA claims alleged in the Litigation.

        On June 19, 2019, the Court, over Revenue Frontier’s objection, granted Plaintiff’s motion

for class certification, and certified the following class:

        (1) All persons in the United States who are the users or subscribers of the approximately
        18,937 cellular telephones identified in Anya Verkovshkaya’s report (2) to which cellular
        telephone numbers a text message was sent (3) using the SDC Messaging Application,
        employing the Sendroid software (4) within four years of the filing of the complaint.

(Dkt. No. 115.)

        The Litigation has been actively litigated for well over two years. Plaintiff’s claims

survived Revenue Frontier’s motions to dismiss, and the parties engaged in discovery and expert

discovery, taking multiple depositions Florida, Nevada and Massachusetts. Plaintiff successfully

moved for class certification. Declaration of Edward Broderick ¶ 7. (“Broderick Dec.”)

        This Settlement was achieved over the course of three mediations, complicated by

contributions from multiple parties and insurers. Broderick Dec. ¶¶ 4-5. On July 24, 2019, the

Parties engaged in a day-long, in-person mediation session with Peter K. Rosen, Esq., a mediator

with JAMS ADR in Los Angeles, California, but were unable to reach a settlement. Id.. The

Parties, however, agreed to a second mediation to allow further assessment by Revenue Frontier’s

insurer and W4’s insurers. Id.




                                                 -3-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 4 of 17



       On September 5, 2019 the Parties engaged in a second mediation, again with Mr. Rosen,

in New York City. The Parties made some progress but did not reach a settlement. The Parties

thereafter continued to negotiate through counsel, and agreed to a third mediation between the

Parties, and the insurers of the Defendants and W4. That third mediation was held on October 16,

2019, again with Mr. Rosen, between the Parties and insurers. At this third mediation, a settlement

in principle was reached. Id.

       Defendants and W4 always denied liability and continue to do so. Id. ¶ 6. Defendants

and W4 maintain that they have substantial factual and legal defenses to all claims and class

allegations in the Litigation. Id. Defendants and W4 specifically deny that any automated dialers

were used to text or call Plaintiff or class members without their prior express written consent;

that they violated the TCPA; and that Plaintiff and class members are entitled to any relief. Id.

Defendants and W4 further contend that the allegations contained in the Revised Second

Amended Complaint are not amenable to class certification and should be decertified. Revenue

Frontier expressly denies that it is vicariously liable for any alleged conduct by the other

Defendants and W4. Id. The settlement was reached in spite of a vigorous defense raised by

skilled counsel. Plaintiff and Class Counsel respectfully submit that they should be compensated

for the outstanding result reached here.

                                              ARGUMENT

       A.    Plaintiff’s Counsel Are Entitled To An Award From the Common Fund On
             A Percentage Basis.

       The U.S. Supreme Court and the First Circuit have long recognized that “a litigant or a

lawyer who recovers a common fund for the benefit of persons other than himself or his client is

entitled to a reasonable attorney’s fee from the fund as a whole.” Boeing Co. v. Van Gemert, 444

U.S. 472, 478 (1980); see In re Thirteen Appeals Arising Out of the San Juan Dupont Plaza



                                                -4-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 5 of 17



Hotel Fire Litig., 56 F.3d 295, 305 (1st Cir. 1995); In re Tyco Int’l, Ltd. Multidistrict Litig., 535

F. Supp. 2d 249, 265 (D.N.H. 2007) (Barbadoro, J.); Duhaime v. John Hancock Mut. Life Ins.

Co., 989 F. Supp. 375, 377 (D. Mass. 1997).

       As this Court has held, awards of reasonable attorneys’ fees from a “common fund”

spread the costs of the litigation “proportionately among those benefitted by the suit” and

provide compensation that “encourages capable plaintiffs’ attorneys to aggressively litigate

complex, risky cases like this one” Tyco, 535 F. Supp. 2d at 265. In approving attorneys’ fees in

TCPA class actions courts hold that the percentage of the fund reflects the “market rate” because

“given the opportunity … class members and Plaintiff’s counsel would have bargained for” such.

See Craftwood Lumber Co. v. Interline Brands, Inc., No. 11-4462, 2015 WL 1399367, at *5

(N.D. Ill. Mar. 23, 2015); Aranda v. Caribbean Cruise Line, Inc., No. 12-4069, 2017 WL

1369741, at *2, 9 (N.D. Ill. Apr. 10, 2017) (using percentage-of-the-fund method in TCPA case

and declining to engage in lodestar analysis); Wright v. Nationstar Mortg. LLC, No. 14-1045,

2016 WL 4505169, *17 (N.D. Ill. Aug. 26, 2016) (same); In re Capital One Tel. Consumer Prot.

Act Litig. (“In re Capital One”), 80 F. Supp. 3d 781, 795 (N.D. Ill. 2015) (percentage of the fund

method is “more likely to yield an accurate approximation of the market rate” in TCPA case, and

that, “had an arm’s length negotiation been feasible, the court believes that the class would have

negotiated a fee arrangement based on a percentage of the recovery, consistent with the normal

practice in consumer class actions”). Notably, this case involves a relatively small class

involving 18,937 cellular telephone numbers and as such is not a “super mega-fund” case

dictating a lower percentage award to avoid a windfall. See Tyco, 535 F. Supp. 2d at 266-267

(awarding requested 14.5% of $3.2 billion settlement and lodestar multiplier of 2.697 and noting

it was on the lowest multiplier of mega-fund settlements awarded).




                                                -5-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 6 of 17



       In TCPA cases, awards of one-third of the entire settlement fund are commonplace. See

Martin v. Dun & Bradstreet, Inc., No. 12-215 (N.D. Ill. Jan. 16, 2014) (Martin, J.) (Dkt. No. 63)

(one-third of total payout); Hanley v. Fifth Third Bank, No. 12-1612 (N.D. Ill.) (Dkt. No. 87)

(awarding attorneys’ fees of one-third of total settlement fund); Cummings v. Sallie Mae, No. 12-

9984 (N.D. Ill. May 30, 2014) (Gottschall, J.) (Dkt. No. 91) (one-third of common fund); Desai

v. ADT Sec. Servs., Inc., No. 11-1925 (N.D. Ill. June 21, 2013) (Bucklo, J.) (Dkt. No. 243) (one-

third of the settlement fund); Paldo Sign & Display Co. v. Topsail Sportswear, Inc., No. 08-5959

(N.D. Ill. Dec. 21, 2011) (Kennelly, J.) (Dkt. No. 116) (fees equal to one-third of the settlement

fund plus expenses); CE Design Ltd. v. CV’s Crab House North, Inc., No. 07-5456 (N.D. Ill. Oct.

27, 2011) (Kennelly, J.) (Dkt. No. 424) (fees equal to one-third of settlement plus expenses); Saf-

T-Gard Int’l, Inc. v. Seiko Corp. of Am., No. 09-776 (N.D. Ill. Jan. 14, 2011) (Bucklo, J.) (Dkt.

No. 100) (fees and expenses equal to 33% of the settlement fund); G.M. Sign, Inc. v. Finish

Thompson, Inc., No. 07-5953 (N.D. Ill. Nov. 1, 2010) (Kendall, J.) (Dkt. No. 146) (fees of one-

third of settlement plus expenses); Hinman v. M&M Rentals, Inc., No. 06-1156 (N.D. Ill. Oct. 6,

2009) (Bucklo, J.) (Dkt. No. 225) (fees and expenses equal to 33% of the fund); Holtzman v.

CCH, No. 07-7033 (N.D. Ill. Sept. 30, 2009) (Nordberg, J.) (Dkt. No. 33) (same); CE Design,

Ltd. v. Exterior Sys., Inc., No. 07-66 (N.D. Ill. Dec. 6, 2007) (Darrah, J.) (Dkt. No. 39) (same).

       In this case, Plaintiff’s Counsel seek an award of attorneys’ fees of $700,000 (one-third

of the $2,100,000 common fund). Such an award reflects the market rate for such work and

should be approved as fair and reasonable.

       B. The Requested Attorneys’ Fees Are Reasonable Under the Lodestar Method

       In the First Circuit, “[t]he lodestar approach (reasonable hours spent times reasonable

hourly rates, subject to a multiplier or discount for special circumstances, plus reasonable

disbursements) can be a check or validation of the appropriateness of the percentage of funds fee,


                                                -6-
          Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 7 of 17



but is not required.” New England Carpenters Health Benefits Fund v. First Databank, Inc., No.

05-11148-PBS, 2009 WL 2408560, at *1 (D. Mass. Aug. 3, 2009) (citation omitted); accord

Thirteen Appeals, 56 F.3d at 307; Lupron, 2005 WL 2006833, at *3; Relafen, 231 F.R.D. at 81;

see also MANUAL FOR COMPLEX LITIGATION (FOURTH) § 14.122, at 193 (2004) (“the lodestar is .

. . useful as a cross-check on the percentage method by estimating the number of hours spent on

the litigation and the hourly rate, using affidavits and other information provided by the fee

applicant. The total lodestar estimate is then divided into the proposed fee calculated under the

percentage method. The resulting figure represents the lodestar multiplier to compare to

multipliers in other cases.”). When the lodestar is used as a cross-check, “the focus is not on the

‘necessity and reasonableness of every hour’ of the lodestar, but on the broader question of

whether the fee award appropriately reflects the degree of time and effort expended by the

attorneys.” Tyco, 535 F. Supp. 2d at 270 (quoting Thirteen Appeals, 56 F.3d at 307); see also In

re WorldCom Inc. Sec. Litig., 388 F. Supp. 2d 319, 355 (S.D.N.Y. 2005) (“Where the lodestar

fee is used as ‘a mere cross-check’ to the percentage method of determining reasonable

attorneys’ fees, ‘the hours documented by counsel need not be exhaustively scrutinized by the

district court.’”).

        Here, Plaintiffs’ Counsel spent 799.6 hours of attorney time prosecuting these claims. See

Exhibits 1-4, Broderick Dec. ¶¶ 9, 11, Declaration of Matthew P. McCue ¶ 8, Declaration of

Roger B. Phillips ¶ 5 and Declaration of Alex M. Washkowitz ¶ 4. When the billable rates of

Class Counsel are calculated considering the time spent on the case, the total lodestar of class

counsel is $487,045. Id. The multiplier required to reach the requested fee of $700,000 is

approximately 1.437. Broderick Dec. ¶ 11. The rates requested are consistent with what counsel

have been Court awarded Class Counsel in other TCPA class actions. Broderick Dec. ¶ 10 and




                                                -7-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 8 of 17



McCue Dec. ¶ 7; see also Krakauer v. Dish Network, L.L.C., No. 1:14-CV-333, 2018 U.S. Dist.

LEXIS 203725, at *16 (M.D.N.C. Dec. 3, 2018) (utilizing identical rates for McCue and

Broderick time and confirming reasonableness of multiplier of 4.39 on hours expended).


       C. Other Factors To Assess When Determining The Reasonableness Of A Fee

       Although the First Circuit has not set forth a comprehensive list of factors to be considered

when evaluating an attorneys’ fees request pursuant to the percentage-of-the-fund approach, other

District Courts within this Circuit have assessed the reasonableness of proposed fees by

considering the following factors, which track those used by the Second and Third Circuits in

evaluating percentage fee awards:

            (1) the size of the fund and the number of persons benefitted; (2) the skill,
            experience, and efficiency of the attorneys involved; (3) the complexity and
            duration of the litigation; (4) the risks of the litigation; (5) the amount of time
            devoted to the case by counsel; (6) awards in similar cases; and (7) public
            policy considerations, if any.

See In re Puerto Rican Cabotage Antitrust Litig., 815 F. Supp. 2d 448, 458 (D.P.R. 2011).

Consideration of all of these factors provides further confirmation that the fee requested here is

reasonable. First, Class Counsel have achieved a common fund settlement of $2,100,000 that

will be distributed to class members with known addresses without the need to file claims and

there is a claims process for the small subset of class members whose addresses are not known.

Second, as detailed in the attached Declarations, Class Counsel in this case have extensive

experience litigating TCPA class actions nationwide. The Court may also note from the docket

that this case has been handled in a professional and expeditious manner. Third, as the Court may

gleam from the class certification pleadings, the issues in this case were complex and were the

subjects of extensive discovery. Fourth, TCPA class actions are always risky. As with most class

actions, this case is complex. Absent settlement, litigation could likely continue for years before



                                                 -8-
         Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 9 of 17



Plaintiffs would see any recovery. That a settlement would eliminate the delay and expenses

strongly militates in favor of approval. See Milstein v. Huck, 600 F. Supp. 254, 267 (E.D.N.Y.

1984). Although Plaintiff here believes that he would ultimately prevail on the merits at trial,

success is far from assured. If approved, the Settlement would bring a sure end to what would be

contentious and costly litigation with substantial risk. One of those risks focuses on the question

of whether the dialing system, which Plaintiff contends is a predictive dialer, is an “Automatic

Telephone Dialing System” under the TCPA. As an initial matter, on July 10, 2015, the FCC

released an omnibus declaratory ruling clarifying numerous relevant issues affecting the TCPA,

including definition of an ATDS under the statute 2—which was overturned in part in ACA Int’l

v. FCC, 885 F.3d 687 (D.C. Cir. 2018). Following the D.C. Circuit’s decision in ACA Int’l courts

have been split on what constitutes an ATDS under the TCPA.

       Many courts have held that predictive dialers do not qualify as an ATDS. For example, in

Pinkus v. Sirius XM Radio, Inc., No. 16 C 10858, 2018 U.S. Dist. LEXIS 125043 (N.D. Ill. July

26, 2018) the Court held that an ATDS must generate random numbers to be called:

       As relevant here, the TCPA prohibits “mak[ing] any call (other than a call made for
       emergency purposes or made with the prior express consent of the called party)
       using any [ATDS] ... to any telephone number assigned to a ... cellular telephone
       service ... .” 47 U.S.C. § 227(b)(1)(A)(iii). The TCPA defines an ATDS as
       “equipment which has the capacity—(A) to store or produce telephone numbers to
       be called, using a random or sequential number generator; and (B) to dial such
       numbers.” Id…

       ACA International did not itself articulate a definitive view of which functions
       characterize an ATDS. See 885 F.3d at 703 (noting that “[i]t might be permissible”
       for the FCC to conclude either that a device can “qualify as an ATDS only if it can
       generate random or sequential numbers to be dialed” or that it can “so qualify even
       if lacks that capacity”). Given this, the parties’ dispute can be reduced to the
       question whether a predictive dialing device that calls telephone numbers from a
       stored list of numbers—rather than having generated those numbers either
       randomly or sequentially—satisfies the statutory definition of ATDS.

2
       See https://apps.fcc.gov/edocs_public/attachmatch/FCC-15-72A1.pdf.



                                                -9-
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 10 of 17




       So, the phrase “using a random or sequential number generator” necessarily
       conveys that an ATDS must have the capacity to generate telephone phone
       numbers, either randomly or sequentially, and then to dial those numbers. See
       Dominguez v. Yahoo, Inc., 629 F. App’x 369, 372 (3d Cir. 2015) (holding that
       “‘random or sequential’ number generation ... refers to the numbers themselves
       rather than the manner in which they are dialed”). This interpretation finds support
       in the FCC’s pre-2003 understanding of the statutory term ATDS. The 1992 Order
       expressed the view that “[t]he prohibitions of § 227(b)(1)”—which, as noted, make
       it unlawful to use an ATDS under certain conditions—”clearly do not apply to
       functions like ‘speed dialing,’ ‘call forwarding,’ or public telephone delayed
       message services (PTDMS), because the numbers called are not generated in a
       random or sequential fashion.” 7 FCC Rcd. 8752, 8776 ¶ 47. And in a follow-on
       1995 ruling, the Commission described “calls dialed to numbers generated
       randomly or in sequence” as “autodialed.” In re Rules & Regulations Implementing
       the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12400 ¶ 19 (1995). The
       FCC’s pre-2003 understanding of § FCC(a)(1) thus reinforces what its plain text
       shows—that equipment qualifies as an ATDS only if it has the capacity to function
       ... by generating random or sequential telephone numbers and dialing those
       numbers.

Pinkus at *4, 29-31 (N.D. Ill. July 26, 2018). The Third Circuit Court of Appeals adopted a

similar stance in Dominguez v. Yahoo, Inc.:

       The decision in ACA International has narrowed the scope of this appeal. In light
       of the D.C. Circuit’s holding, we interpret the statutory definition of an autodialer
       as we did prior to the issuance of 2015 Declaratory Ruling. Dominguez can no
       longer rely on his argument that the Email SMS Service had the latent or potential
       capacity to function as autodialer. The only remaining question, then, is whether
       Dominguez provided evidence to show that the Email SMS Service had the present
       capacity to function as [an] autodialer…

       Ultimately, Dominguez cannot point to any evidence that creates a genuine dispute
       of fact as to whether the Email SMS Service had the present capacity to function as
       an autodialer by generating random or sequential telephone numbers and dialing
       those numbers. On the contrary, the record indicates that the Email SMS Service
       sent messages only to numbers that had been individually and manually inputted
       into its system by a user. There can be little doubt that Dominguez suffered great
       annoyance as a result of the unwanted text messages. But those messages were sent
       precisely because the prior owner of Dominguez’s telephone number had
       affirmatively opted to receive them, not because of random number generation. The
       TCPA’s prohibition on autodialers is therefore not the proper means of redress.

Dominguez v. Yahoo, Inc., 894 F.3d 116, 119, 121 (3d Cir. 2018). The Second Circuit seems to




                                              - 10 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 11 of 17



agree with the Third Circuit in King v. Time Warner Cable Inc., 894 F.3d 473, n.5 (2d Cir.

2018), although King remanded the ATDS issue to the District Court for further factual findings.

It is undisputed that the dialing system used in this case does not “create” or generate the

telephone numbers it dials out of thin air. Instead, it takes the telephone numbers that Defendant

has purchased and generates a sequence of phone numbers for calls that is carried out when

Defendant’s telemarketers execute a computer command to begin the texting campaign.

       If this Court were to agree with the Court in Pinkus or if the First Circuit Court of

Appeals were to adopt the approach of the Third Circuit Court of Appeals, no one, including the

Plaintiff, would have been able to recover anything at all. Other courts have adopted the same

position as the Third Circuit Court of Appeals. See e.g. Glasser, v. Hilton Grand Vacations

Company, LLC, No. 8:16-CV-952-JDW-AAS, 2018 WL 4565751 (M.D. Fla. Sept. 24, 2018);

Marshall v. CBE Group, Inc., Case No. 2:16-cv-02046-GMN, 2018 WL 1567852 (D. Nev. Mar.

30, 2018); Herrick v. GoDaddy.com LLC, No. CV-16-00254-PHX-DJH, 2018 WL 2229131 (D.

Ariz. May 14, 2018); Gary v. TrueBlue, Inc., Case No. 17-cv-10544, 2018 WL 3647046 (E.D.

Mich. Aug. 1, 2018); Keyes v. Ocwen Loan Servicing, No. 17-cv-11492, 2018 U.S. Dist. LEXIS

138445, at *15 (E.D. Mich. Aug. 16, 2018).

       In addition, at least some courts view awards of aggregate, statutory damages with

skepticism and reduce such awards — even after a plaintiff has prevailed on the merits — on due

process grounds. See, e.g., Aliano v. Joe Caputo & Sons – Algonquin, Inc., No. 09-910, 2011 WL

1706061, at *4 (N.D. Ill. May 5, 2011) (“[T]he Court cannot fathom how the minimum statutory

damages award for willful FACTA violations in this case — between $100 and $1,000 per

violation — would not violate Defendant’s due process rights …. Such an award, although

authorized by statute, would be shocking, grossly excessive, and punitive in nature.”); but see




                                               - 11 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 12 of 17



Phillips Randolph Enters., LLC v. Rice Fields, No. 06-4968, 2007 WL 129052, at *3 (N.D. Ill.

Jan. 11, 2007) (“Contrary to [defendant’s] implicit position, the Due Process clause of the 5th

Amendment does not impose upon Congress an obligation to make illegal behavior affordable,

particularly for multiple violations.”).

       Moreover, the narrative of the Defendant’s telemarketing compliance efforts could

present a case for reduction of any damages awarded after trial and some courts have applied this

principle in the TCPA context. For example, the Court explained in Golan v. Veritas Entm’t,

LLC before reducing the damages awarded in that TCPA class action lawsuit to $10 a call:

       Three courts have reduced damages awards in TCPA cases. In Texas v. American
       Blastfax, Incorporated, plaintiff, the state of Texas, brought suit against defendants,
       American Blastfax, Incorporated and two of its officers and directors. 164
       F.Supp.2d 892, 894 (W.D. Tex. 2001). The district court held defendant Blastfax
       had violated the TCPA by sending unsolicited intrastate fax advertisements. Id. at
       894. Defendants presented evidence the average cost of receiving an unwanted fax
       is seven cents per page. Id. at 900. Although it stated the TCPA provides for
       liquidated damages of $500 for each violation, the district court found it would be
       inequitable and unreasonable to award that amount for each violation. Id. Instead,
       the district court interpreted the provision as providing for “up to” $500 per
       violation. Id. The district court found a reasonable award was seven cents per
       violation, which it trebled because defendants’ conduct was willful and knowing,
       for a total amount of $495,375…

       The next case which reduced damages for TCPA violations is Maryland v.
       Universal Elections, Incorporated, 862 F.Supp.2d 457 (D. Md. 2012). The state of
       Maryland brought a civil enforcement action against Universal Actions,
       Incorporated and two individuals, alleging defendants violated the TCPA by
       making 112,000 prerecorded telephone calls to residents on Election Day. Id. at
       459. The district court found defendants violated the TCPA. Id. at 463-464. The
       base damages award could have been $34,000,000 and could have exceeded one
       hundred million dollars if trebled, because the violations were knowing. Id. at 464.
       The state of Maryland requested $10,424,550. Id. at 465. The district court awarded
       $1,000,000. Id. at 466. The district court reasoned “a $10 million penalty is
       disproportionate to the size of the company and the defendants’ presumptive ability
       to pay.” Id.

       The third case is United States v. Dish Network, LLC, No. 09-3073, 256 F. Supp.
       3d 810, 2017 U.S. Dist. LEXIS 85543, 2017 WL 2427297 (C.D. Ill. Jun. 5, 2017).
       Plaintiffs, the United States and the States of California, Illinois, North Carolina,



                                               - 12 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 13 of 17



       and Ohio, alleged defendant, Dish Network, LLC, violated the TCPA, as well as
       several state laws and regulations, by placing telephone calls to telephone numbers
       on the do-not-call list. 2017 U.S. Dist. LEXIS 85543, [WL]at *1. After a bench
       trial, the Central District of Illinois entered judgment in favor of the plaintiffs and
       against the defendant. Id. Plaintiffs asked for a damages award of $2.1 billion. 2017
       U.S. Dist. LEXIS 85543, [WL] at *139. The district court awarded civil penalties
       and statutory damages of $280,000,000, approximately 20 percent of the
       defendant’s after-tax profits for 2016, finding this amount was “appropriate and
       constitutionally proportionate, reasonable, and consistent with due process.” Id.
       The district court further reasoned “[t]he amount represents a significant penalty
       for the millions and millions of Do-Not-Call violations caused by Dish over years
       and years of careless and reckless conduct.” Id. Finally, the district court stated
       “[t]he injury to consumers, the disregard for the law, and the steadfast refusal to
       accept responsibility require a significant and substantial monetary award.”

Golan v. Veritas Entm’t, LLC, No. 4:14CV00069 ERW, 2017 U.S. Dist. LEXIS 144501, at *6-9

(E.D. Mo. Sep. 7, 2017).

       Fifth, the hundreds of hours spent by class counsel litigating this case is set forth in the

Declarations of Class Counsel. Sixth, the amount of anticipated recovery per class member is

consistent with other TCPA cases. Finally, public policy considerations support the requested

award as Class Counsel would not be able to enforce the TCPA on behalf of their clients if they

were not compensated fairly for their work.


       D. The Expenses Incurred By Class Counsel Were Reasonable

       In addition to an award of attorneys’ fees, Class Counsel petition the Court to be

reimbursed for litigation expenses incurred in the prosecution of the claims. These expenses are

properly recoverable. See In re Fidelity/Micron Sec. Litig., 167 F.3d 735, 737 (1st Cir. 1999)

(“lawyers whose efforts succeed in creating a common fund for the benefit of a class are entitled

not only to reasonable fees, but also to recover from the fund . . . expenses, reasonable in amount,

that were necessary to bring the action to a climax”); Latorraca v. Centennial Tech., Inc., 834 F.

Supp. 2d 25, 28 (D. Mass 2011) (“In addition to attorneys’ fees, lawyers who recover a common

fund for a class are entitled to reimbursement of out-of-pocket expenses incurred during the


                                               - 13 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 14 of 17



litigation.”). Here, the modest request of $50,894.49 were related to deposition transcripts,

electronic production processing, filing fees, travel expenses and mediator fees for three

mediations.

          E. Mr. Clough Is Entitled To An Incentive Award

       Federal courts often exercise their discretion under Rule 23(d) and (e) to approve case

contribution awards to plaintiffs who instituted and prosecuted actions on the theory that there

would be no class-wide benefit absent their suits. These awards recognize the burdens assumed

by plaintiff litigants in instituting and prosecuting the actions, the time spent by plaintiffs on

communicating with counsel and fulfilling class responsibilities of supervision, and the risks that

plaintiffs bear in bringing the suit. For example, in Cook v. Niedert, 142 F.3d 1004 (7th Cir.

1998), the Seventh Circuit Court of Appeals awarded the class representative $25,000 and

recognized that “because a named plaintiff is an essential ingredient of any class action, an

incentive award is appropriate if it is necessary to induce an individual to participate in the suit.”

Id. at 1016. See also In re Synthroid Mktg. Litig., 264 F.3d 712, 722 (7th Cir. 2001) (“incentive

awards are justified when necessary to induce individuals to become named representatives”).

See Spicer v. Chicago Bd. Options Ex., Inc., 844 F. Supp. 1226, 1267-1268 (N.D. Ill. 1993)

(collecting cases awarding incentive fees ranging from $5,000 to $100,000; awarding $10,000

each to named plaintiffs). Incentive awards to class plaintiffs in TCPA cases are the norm. See

Benzion v. Vivint, Inc., No. 12- 61826 (S.D. Fla. Feb. 23, 2015) (Dkt. No. 201) (approving

$20,000 incentive award to named plaintiff in TCPA action); Martin v. Dun & Bradstreet, Inc.,

No. 12-00215 (N.D. Ill. Jan. 16, 2014) (Dkt. No. 66) (awarding $20,000 incentive award to

named plaintiff in TCPA action); Hanley v. Fifth Third Bank, No. 12-01612 (N.D. Ill. Dec. 23,

2013) (Dkt. No. 86) (awarding named plaintiff a $25,000 incentive award in TCPA action);




                                                - 14 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 15 of 17



Desai v. ADT Sec. Servs., Inc., No. 11-01925 (N.D. Ill. June 21, 2013) (Dkt. No. 243) (approving

incentive awards of $30,000 each to two named plaintiffs in action); CE Design Ltd. v. Cy’s

Crab House N., Inc., No. 07-05456 (N.D. Ill. Oct. 27, 2011) (Dkt. No. 424) ($25,000 incentive

award in TCPA action).

       Mr. Clough has served as an exemplary representative plaintiff in this case and should be

fairly compensated for his efforts. At all times, Mr. Clough was involved in the prosecution of

this case. He spent a significant amount of time responding to discovery requests, compiling

responsive documents and sitting for a full day deposition. Mr. Clough was also named in a

counterclaim for fraud, which he successfully moved to have dismissed for failure to state a claim.

Mr. Clough served the class well and is entitled to a $25,000 incentive award to recognize him

for his time and effort spent on behalf of the class.

                                         CONCLUSION

       For the reasons set forth above, the request of Class Counsel for attorneys’ fees in the

amount of $700,000 (one-third of the $2,100,000 common fund) should be GRANTED. The

request of Class Counsel for the reimbursement of litigation expenses in the amount of

$50,894.49 should also be GRANTED. Finally, Plaintiffs requests that Mr. Clough be awarded a

$25,000 incentive award should be GRANTED. Plaintiff asks that ruling on this motion be

deferred until the Court’s final approval hearing which is set for September 9, 2020 at 2 p.m. to

allow class members to be heard should they wish to do so.




                                                - 15 -
Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 16 of 17



                            Plaintiff,
                            By Counsel,

                            /s/ Edward A. Broderick
                            Edward A. Broderick
                            Broderick Law, P.C.
                            99 High St., Suite 304
                            Boston, MA 02110
                            (617) 738-7080
                            ted@broderick-law.com

                            Roger B. Phillips, (Bar. No.2018)
                            Phillips Law Office, PLLC
                            104 Pleasant Street
                            Concord, NH 03301
                            (603) 225-2767 (ph)
                            (603) 226-3581 (fax)
                            roger@phillipslawoffice.com

                            Matthew P. McCue
                            The Law Office of Matthew P. McCue
                            1 South Avenue, Suite 3
                            Natick, Massachusetts 01760
                            (508) 655-1415
                            mmccue@massattorneys.net

                            Alex M. Washkowitz
                            CW Law Group, P.C.
                            188 Oaks Road
                            Framingham, MA 01701
                            alex@cwlawgrouppc.com




                             - 16 -
        Case 1:17-cv-00411-PB Document 128 Filed 06/10/20 Page 17 of 17



                                CERTIFICATE OF SERVICE

        I hereby certify that on June 10, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will automatically send notification to all attorneys of
record.

                                                  /s/ Edward A. Broderick
                                                      Edward A. Broderick




                                               - 17 -
